PATTERSON, Judge.
Michael Hill appeals from his judgment and sentence for possession of cocaine. We find merit only in his argument that the trial court failed to advise him of his right to contest the pubhc defender’s hen. See Bourque v. State, 595 So.2d 222 (Fla. 2d DCA 1992). Therefore, we remand this case to the trial court to give Hill the opportunity to file a written objection to the hen within thirty days of the date of the mandate. If Hill files an objection, the hen must be stricken. The trial court may then assess a new hen if Hill is provided notice and a hearing pursuant to Florida Rule of Criminal Procedure 3.720(d)(1). See Wynn v. State, 664 So.2d 1127 (Fla. 2d DCA 1995).
Affirmed in part and remanded.
SCHOONOVER, A.C.J., and LAZZARA, J., concur.